Citation Nr: 1637358	
Decision Date: 09/23/16    Archive Date: 09/30/16

DOCKET NO.  12-11 891	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for a psychiatric disorder, to include anxiety/depression.

4.  Entitlement to an increased rating for service-connected internal derangement of the left ankle with degenerative changes, evaluated as 10 percent disabling from September 15, 2010.  

5.  Entitlement to an initial rating in excess of 10 percent for internal derangement, left knee injury with degenerative changes, from September 15, 2010, to April 9, 2014.  

6.  Entitlement to a rating in excess of 30 percent from April 9, 2014, for a left knee condition following total knee replacement.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to September 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from October 2008 and September 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Veteran appeared and testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  A copy of the transcript of this hearing has been associated with the claims file.   

With regard to the issues of entitlement to service connection for a psychiatric disorder and to increased disability ratings for the left knee and left ankle, the Veteran perfected his appeal in August 2014, more than 60 days after the issuance of the May 2014 statement of the case (SOC), and more than one year after the issuance of the September 2012 rating decision.  Although the Veteran did not technically comply with the requirements of 38 C.F.R. § 20.302(b) with regard to perfecting a timely substantive appeal, the Board finds that it may exercise jurisdiction over the claim.  The Board treated the appeal as timely perfected by hearing testimony on these issues at the March 2016 videoconference hearing.  Therefore, the Board has jurisdiction over the claim.  See Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waives any objection to the timeliness of a substantive appeal by taking actions that would lead an appellant to believe that the appeal was perfected).

The Veteran appealed a September 2012 rating decision granting service connection for internal derangement, left knee injury with degenerative changes, and assigning a 10 percent disability rating under Diagnostic Codes 5260-5010, effective from September 15, 2010.  In a January 2015 rating decision, during the course of this appeal, the RO closed out the Veteran's previous rating pertaining to the left knee and awarded the Veteran a 30 percent rating under Diagnostic Code 5055, effective from April 9, 2014, for a left knee condition following total knee replacement.  In view of these circumstances, the Veteran's appeal of the ratings pertaining to his service-connected left knee disability has been characterized as two distinct issues as set forth on the title page.  Moreover, because the assigned increase was less than total, the action taken in the January 2015 rating decision does not constitute a total grant of the benefits sought on appeal and does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

With regard to the claim to reopen a claim for service connection for a low back disability, in a March 2012 statement of the case, the RO reopened the claim and confirmed and continued the previous denial of service connection.  Although the RO reached the merits of the Veteran's reopened claim, de novo, the Board must nevertheless first determine whether new and material evidence has been received because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it de novo.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial).  

The Veteran initially submitted a claim for entitlement to service connection for posttraumatic stress disorder (PTSD), which was denied in an October 2008 rating decision.  Thereafter, in a January 2009 statement in support of his claim, the Veteran clarified that his condition is depression/anxiety, not PTSD.  Medical evidence associated with the claims file includes a diagnosis for depression.  Although the Veteran initially sought service connection only for PTSD, the claim cannot be "limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed."  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In essence, a veteran does not file a claim to receive benefits for a particular psychiatric diagnosis that is named on a claims form, such as PTSD, but instead makes a general claim for compensation for the difficulties posed by the mental condition.  Id.  Accordingly, the Board has restated the issue on appeal as set forth on the title page.

The Board notes that in a June 2015 rating decision, the RO denied the Veteran's claim for a temporary total evaluation for left knee condition following total knee replacement.  The Veteran has not expressed disagreement with this decision; thus, it is not before the Board. 

The issues of entitlement to service connection for a low back injury, entitlement to service connection for a psychiatric disability, and entitlement to a disability rating in excess of 30 percent for a left knee condition following total knee replacement, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a final decision decided in April 1969, the RO denied the Veteran's claim of entitlement to service connection for a low back injury.

2.  Evidence added to the record since the final April 1969 denial is neither cumulative nor redundant of the evidence of record at the time of the decision, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a low back injury. 

3.  The Veteran's service-connected left ankle disability was manifested by pain productive of no worse than moderate limitation of motion of the ankle, and was not manifested by ankylosis of the ankle.

4.  From September 15, 2010, to April 9, 2014, the Veteran's internal derangement, left knee injury with degenerative changes, was manifested by arthritis with full range of motion on flexion and extension and symptoms of chronic pain, stiffness, swelling, and locking, but without ankylosis, dislocated or removed semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.

5.  From September 15, 2010, to April 9, 2014, the Veteran's left knee instability was manifested by symptomatology more nearly approximating slight laxity of the anterior and posterior cruciate ligaments.


CONCLUSIONS OF LAW

1.  The April 1969 rating decision that denied service connection for a low back injury is final.  38 U.S.C.A. § 7015(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a low back injury.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).    

3.  The criteria for a rating in excess of 10 percent for the Veteran's service-connected left ankle disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.1-4.3, 4.7, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 5270-5274.

4.  The criteria for a rating in excess of 10 percent for internal derangement, left knee injury with degenerative changes, from September 15, 2010, to April 9, 2014, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5256-5263.  

5.  The criteria for a separate initial disability rating of 10 percent, but no higher, for instability associated with internal derangement, left knee injury with degenerative changes, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4 .3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Given the favorable disposition herein with regard to re-opening the claim for service connection for a low back injury, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of whether new and material evidence has been received to re-open the claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

A VA letter issued in February 2011 satisfied the duty to notify provisions with respect to increased ratings, as it notified the Veteran of the type of evidence needed to substantiate the claims and provided general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

With regard to the duty to assist, the record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the RO obtained the Veteran's service treatment records, VA medical center (VAMC) treatment records, and private treatment records, and associated them with the claims file.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided a VA joints examination in March 2011, and a report of this examination has been obtained.  When VA provides a medical examination or obtains a medical opinion, it must ensure that the examination or opinion is adequate.  See 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Here, the examiner reviewed the claims file and took a detailed history from the Veteran which was consistent with the evidence of record; performed a physical examination and conducted appropriate diagnostic testing; considered the Veteran's reported symptomatology; explained the Veteran's functional loss; and, where applicable, provided the medical information necessary to address the rating criteria.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Thus, the examination is adequate.   

There is no indication in the record that any additional evidence relevant to the issue adjudicated in this decision is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 112.  Moreover, because there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield, 20 Vet. App. at 537; see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
      
Other Due Process Considerations

The Veteran was afforded a hearing before the undersigned Veterans Law Judge (VLJ) in March 2016.  The Court has held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) the duty to fully explain the issues, and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning his symptoms of and treatment for left ankle and left knee conditions.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  Furthermore, the VLJ solicited information as to the existence of any outstanding evidence and informed the Veteran of the steps necessary to submit any additional arguments or evidence.  The Veteran was assisted at the hearing by his representative and neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable the reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

In this case, the RO denied the Veteran's original claim for service connection for a low back injury in April 1969, finding that the Veteran did not have a diagnosed back injury.  The RO cited the Veteran's service treatment records, which showed a history of recurring low back strain, but no indication of injury, as well as the Veteran's exit examination, which was negative for a back condition.  In addition, the RO noted that a January 1969 VA spine examination was "essentially negative."  

The Veteran was advised of the original denial of his claim and his appellate rights in May 1969.  However, there was no further communication regarding the claim until February 2008, when VA received the Veteran's request to reopen.  Thus, the Veteran did not submit any evidence within one year of the April 1969 rating decision, nor did he file a timely appeal of the decision.  Therefore, the April 1969 rating decision is final.  38 U.S.C.A. § 7015(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The basis of the prior final denial was the RO's finding that the Veteran did not have a low back injury.  Thus, in order for the Veteran's claim to be reopened, evidence addressing this basis must have been added to the record since the April 1969 rating decision.  

Pertinent evidence submitted and obtained since the April 1969 rating decision includes private medical records dated November 1995 reflecting a diagnosis of L4 disc extrusion with sciatica; the results of a May 2010 VA examination diagnosing the Veteran with chronic low back pain and noting a history of discectomy in 1996; and VAMC records from September 2011 reflecting a diagnosis of multilevel degenerative disc disease, most pronounced at L4-L5 and L5-S1, with facet arthrosis at L3-L4 through L5-S1.

Without addressing the merits of this evidence, the Board finds that the new evidence goes to the issue of whether the Veteran has a current diagnosis of a low back disability and it is presumed credible for the limited purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not been previously considered by VA, and material, as it raises a reasonable possibility of substantiating the Veteran's claim for service connection for a low back disability.  

The Board thus finds that, since the April 1969 final rating decision, new and material evidence has been received to reopen the claim of entitlement to service connection for a low back injury.  On this basis, the issue of entitlement to service connection for a low back disability is reopened.     

Legal Criteria for Increased Ratings

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  Separate rating codes identify various disabilities.  38 C.F.R. Part 4.  In determining the current level of impairment, the disability must be considered in the context of the whole recorded history, including service medical records.  See generally 38 C.F.R. §§ 4.1, 4.2.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Instead, as explained in Mitchell, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).

Pertinent regulations do not require that all cases show all findings specified by the rating schedule, but that findings sufficient to identify the disease and the resulting disability and, above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Left Ankle

The Veteran's claim for an increased rating for his left ankle disability was received on September 5, 2010.  As such, the rating period for consideration on appeal is from September 5, 2009.  38 C.F.R. § 3.400 (2014).  The Veteran's service-connected left ankle disability is currently rated under Diagnostic Code 5271.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5271, a 10 percent disability rating is warranted when limitation of motion of the ankle is moderate.  A maximum disability rating of 20 percent is available under Diagnostic Code 5271 when limitation of motion of the ankle is marked.  Id. 

The words "moderate" and "marked," as used in the various Diagnostic Codes, are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

Normal ankle motion is dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71a, Plate II.

During the period on appeal, VA medical records reflect that the Veteran suffered from chronic left ankle pain, but that his range of motion remained intact.  A September 2011 MRI showed moderately severe atypical degenerative disease and/or osteochondral lesions.  On examination, there was no swelling or erythema of the ankle.  Although range of motion was intact, the Veteran had tenderness on inversion of the left ankle.  He was provided shoe inserts to help with pain management.  December 2011 and January 2012 medical records reflect tenderness over the anterior talofibular ligament (ATFL) with inversion of the ankle.  The Veteran was noted to have a chronic ATFL sprain/tear and was directed to continue using shoe inserts and to begin using an ankle brace.  

In lay statements, the Veteran stated that he requires shoe inserts to help support his ankle and for lack of endurance.  He reported experiencing limited range of motion and being unable to walk, run, or stand for long periods.  He also noted that his range of motion and flexibility of the left ankle are limited and painful.

The Veteran was provided a VA examination in March 2011.  He endorsed dull pain over the lateral malleolus, rated as 6/10 for the prior year, and up to 9/10 during flare ups, which could last anywhere from half an hour to two weeks.  The Veteran described his flare-ups as severe; they were precipitated by stepping the wrong way and twisting of his feet.  Swelling was very rare.  The Veteran reported using an Ace wrap intermittently, but not a brace.  

On examination, the examiner noted pain in the left ankle, some stiffness, and some weakness.  However, the Veteran's ankle appeared normal and showed no clinical signs of swelling, heat, redness, or tenderness.  He had no deformity, instability, giving way, or locking up.  He had some lack of endurance.  On range of motion, the Veteran's left ankle plantar flexion ended at 40 degrees and he denied pain.  There was no change in range of motion after repetitive use.  The Veteran's left ankle dorsiflexion ended at 20 degrees and he denied pain.  After repetitive use, range of motion on dorsiflexion ended at 18 degrees, and the examiner opined that the two-degree reduction was probably due to lack of endurance.  Inversion was from zero to 12 degrees, with no pain, although the examiner noted an inability to invert beyond 12 degrees, even after repetitive use.  Eversion was from zero to 15 degrees, with no loss of range of motion due to DeLuca criteria.  The Veteran did not experience pain or weakness, but he was unable to demonstrate full range of motion on either passive or active motions.  He was diagnosed with internal derangement of the left ankle with some degree of frozen ankle.  According to the Veteran, his left ankle had never incapacitated him or impacted his occupational functioning or gait.  Moreover, he did not experience any additional functional impairment during flare-ups.  

The Board finds that a disability rating in excess of 10 percent is not warranted.  A maximum disability rating of 20 percent is available under Diagnostic Code 5271 when limitation of motion in the ankle is marked.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  The clinical findings do not reflect that the Veteran's left ankle disability manifests in marked limitation of motion.  In this respect, the March 2011 VA examination report shows that the Veteran had plantar flexion that was within 5 degrees of full range of motion, and full range of motion on dorsiflexion, with a reduction of only two degrees after repetitive use, probably due to lack of endurance.  Hence, the Board does not find that the Veteran's limitation of motion of the left ankle is "marked," as he was able to perform nearly full range of motion on plantar flexion and full range of motion on dorsiflexion.  The Board also finds that the two-percent reduction in dorsiflexion range of motion after repetitive use is negligible and thus does not equate to "marked" limitation of motion.  Accordingly, a disability rating in excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5271. 

The Board has considered all applicable statutory and regulatory provisions to include 38 C.F.R. §§ 4.40, 4.45, and 4.59, as well as the holding in DeLuca, 8 Vet. App. at 202, regarding functional impairment and loss.  The Veteran has endorsed symptoms of chronic pain, some stiffness, some weakness, limited range of motion and flexibility, and inability to walk, run, or stand for long periods.  However, the clinical findings of record do not show that the joint function of the Veteran's ankle is additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  See Mitchell v. Shinseki, 25 Vet. App. 32, 37-44 (2011) (holding that pain itself is not functional loss, but can cause functional loss to the extent that it affects the normal working movements of the body such as excursion, strength, speed, coordination, or endurance).  Indeed, throughout the period on appeal, the Veteran's range of motion for the left ankle remained largely intact.  In addition, the VA examiner noted that the Veteran's activities of daily living and occupational functioning are not impaired by his left ankle.  Accordingly, the Board finds that any additional functional impairment and loss is not comparable to marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Therefore, a disability rating in excess of 10 percent is not warranted.

The Board also considered whether any other diagnostic codes pertaining to the Veteran's left ankle disability are applicable in this case.  The Veteran's left ankle disability does not warrant a separate or higher disability rating under Diagnostic Codes 5270 or 5272 at any time during the appeal period because he has never demonstrated or been diagnosed with ankylosis of the left ankle.  Further, there is no diagnosis related to malunion of the os calcis or astragalus and the Veteran has not had an astragalectomy.  Thus, Diagnostic Codes 5273 and 5274 are not for application.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274.

In adjudicating a claim, the competence and credibility of the Veteran and other lay persons must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain and limited motion of the ankle, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  However, the Board assigns greater probative value to the clinical findings in the VA examination report and treatment records that were recorded following physical examinations of the Veteran.  While the Veteran expressed that he experiences limitation of motion of his left ankle, chronic pain, and other symptoms, the clinical findings are of higher probative value as they contain the specific measurements found on examination as opposed to the Veteran's general assertions that he experiences limitation of motion.  See 38 C.F.R. § 4.46. 

Finally, there is no identifiable period that would warrant a disability rating in excess of 10 percent.  Therefore, staged ratings are not appropriate in this case.  See Hart, supra.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 10 percent.  The benefit-of-the-doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Left Knee

Service connection for internal derangement, left knee injury with degenerative changes, was granted in a September 2012 rating decision and assigned a 10 percent disability rating effective from September 15, 2010.  As such, the rating period on appeal for the initial disability rating is from September 15, 2010.  38 C.F.R. § 3.400(o) (2015).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 (2014) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the history of a disability is for consideration in rating a disability.

For the period from September 15, 2010, to April 9, 2014, the Veteran's internal derangement, left knee injury with degenerative changes, was evaluated under Diagnostic Codes 5260-5010.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 5260 refers to limitation of flexion of the leg, while Diagnostic Code 5010 refers to arthritis due to trauma, substantiated by x-ray findings.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, it to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14.  

The Court has held that in cases where the record reflects that the appellant has multiple problems due to service-connected disability, it is possible for an appellant to have "separate and distinct manifestations" from the same injury, thereby permitting separate disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  The critical element is that none of the symptomatology for any of the conditions is duplicative or overlapping with the symptomatology of the other conditions.  Id.  

In this regard, the VA General Counsel has held that separate ratings may be assigned in cases where a service-connected knee disability includes both a compensable limitation of flexion under Diagnostic Code 5260 and a compensable limitation of extension under Diagnostic Code 5261, provided that the degree of disability is compensable under each set of criteria.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).  The basis for this opinion was a finding that limitation in planes of movement were individually compensable.  Id.

In addition, separate ratings may be assigned for arthritis with limitation of motion of a knee under Diagnostic Codes 5003-5010 and for instability of the knee under Diagnostic Code 5257.  VAOPGCPREC 23-97 (July 1, 1997).  

Diagnostic Code 5010 represents arthritis due to trauma, substantiated by x-ray findings, which in turn is to be rated under Diagnostic Code 5003 as degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a.  Degenerative arthritis established by x-ray findings will be rated based on limitation of motion under the appropriate diagnostic code(s) for the specific joint(s) involved.  When, however, the limitation of motion of the specific joint(s) involved is noncompensable under the appropriate diagnostic code(s), a 10 percent rating is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and a 20 percent evaluation is authorized if there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and there are occasional incapacitating exacerbations.  

For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f) (2015).

Notes (1) and (2) under Diagnostic Code 5003 provide the following:  Note (1) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on x-ray findings, above, will not be utilized in rating conditions listed under Diagnostic Codes 5013 to 5024, inclusive.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Notes (1) and (2).

Under Diagnostic Code 5260, a noncompensable evaluation is warranted where knee flexion is limited to 60 degrees.  A 10 percent evaluation is warranted where flexion of the knee is limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation is warranted where flexion is limited to 15 degrees. 

Under Diagnostic Code 5261, a noncompensable rating is warranted if knee extension is limited to five degrees; a 10 percent rating if knee extension is limited to 10 degrees; a 20 percent rating if knee extension is limited to 15 degrees; a 30 percent rating if knee extension is limited to 20 degrees; a 40 percent rating if knee extension is limited to 30 degrees; and a maximum 50 percent rating is assigned if knee extension is limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal knee range of motion is from 0 degrees extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II (2015).

Under Diagnostic Code 5257, recurrent subluxation or lateral instability of the knee warrants a 10 percent rating when it is slight, a 20 percent rating when it is moderate, and a 30 percent rating when it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

The Board acknowledges that neither the Rating Schedule nor the regulations provide definitions for words such as "severe," "intermediate," "slight," "moderate," or "marked."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

At an August 2010 medical appointment, the Veteran reported feeling a pop in his left knee when he tripped getting out of his car.  He said the popping was "occasional," and he denied pain, locking, or difficulty walking.  On examination, the Veteran had mild effusion, no erythema, and a mild decrease in range of motion

The Veteran was provided a VA examination in March 2011.  He reported that his left knee pain was a constant 8/10, with no flare-ups or reduction in pain, and had been at this level since his in-service injury.  He experienced swelling and stiffness of the knee in the mornings.  In addition, he had some instability of the knee, although his range of motion was full and normal.  The Veteran stated that he had never been incapacitated due to his left knee and it had never affected his occupational functioning, gait, or activities of daily living.  However, it was moderately and significantly affecting his quality of life.  The Veteran had an elastic knee brace but reported that he was not currently using it.  

On examination, the Veteran's left knee appeared normal.  The patella was ballottable and there was no clinical evidence of swelling.  The Veteran had flexion to 140 degrees, with no loss of range of motion after repetitive use, and extension to zero degrees (full extension), with no loss of range of motion after repetitive use.  The Veteran's medial and lateral collateral ligaments were normal; in neutral position and in 30 degrees of flexion, they demonstrated no motion.  His anterior and posterior cruciate ligaments showed 4 millimeters of motion with the knee flexed to 30 degrees and the foot stabilized, and 6 millimeters of motion with the knee flexed to 90 degrees and the foot stabilized.  The Lachman's test was negative, and the anterior and posterior Drawer tests were marginally positive.  On flexion of the knee, the medial and lateral meniscus manifested in appreciable clicks on the lateral side of the knee.  The Veteran was diagnosed with internal derangement of the left knee, probably lateral meniscus injury with posterior cruciate ligament injury.  

Results of a September 2011 MRI showed mild degenerative changes of the medial femorotibial joint space with intercondylar and tibial plateau osteophytes anteriorly and posteriorly, abnormal subcortical signal changes of the medial femoral condyle, and cartilaginous thinning; maceration and contusion of the posterior horn of the medial meniscus with inferior oblique corticomedullary tear of the anterior horn; a 1.4 centimeter subcortical cyst complex posterior central tibial plateau at the base of the posterior cruciate ligament; moderate tendinosis of the central portion of the posterior cruciate ligament; and small joint effusion.  An x-ray of the knee showed mild to moderate tricompartmental osteoarthritis involving the medial knee compartment; a 10 millimeter intra-articular loose body; and minimal joint effusion.

In January 2012, the Veteran reported symptoms of locking, pain on prolonged sitting, and giving way.  On examination, there was no local swelling or erythema of the left knee.  Treatment notes from March 2012 reflect that the Veteran was advised to wear a knee brace for six months.  The treating physician noted that the Veteran's x-rays showed bone on bone in the medial compartments of both knees with sparing of the lateral compartment and advanced arthritic changes of the knee.

In August 2012, the Veteran assessed his left knee pain as 7/10, and in September 2012, he reported feeling as though his knee symptoms restricted his ability to work.    

In November 2012, the Veteran said that his knee condition affected his ability to walk, stand, and run.  Specifically, walking up stairs was difficult, as was walking for long periods of time.  His left knee pain required him to walk gingerly, and he noted that his left foot dragged while walking because it hurt too much to take a full step.  The Veteran was suffering from intense pain (rated as 8/10), swelling, stiffness, and locking, "most of the time."  He reported using an elastic knee brace daily.  

On May 6, 2013, the Veteran had a left total knee arthropolasty due to his diagnosis of end-stage osteoarthritis.  Surgical notes reflect that the Veteran had bone-on-bone wear in the medial compartment that was unresponsive to conservative treatment.  

Upon review of the medical evidence of record, the Board finds that the criteria for a rating in excess of 10 percent for internal derangement, left knee injury with degenerative changes, have not been met or more nearly approximated.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent under Diagnostic Code 5010, which in turn is rated under Diagnostic Codes 5260 and 5261 for limitation of motion, requires flexion limited to 30 degrees or less or extension limited to 15 degrees or more.  The Veteran has not shown limitation to this degree.  In August 2010, the Veteran had "mild" limitation of motion.  At the March 2011 VA examination, the Veteran's left knee flexion was to 140 degrees and his left knee extension was to zero degrees.  As the Veteran demonstrated no more than "mild" limitation of motion and normal range of motion on VA examination, the Board finds that a rating in excess of 10 percent is not warranted under Diagnostic Codes 5260 or 5261.  As the Veteran has left knee arthritis demonstrated by X-ray, and noncompensable limitation of motion of this major joint, the current 10 percent rating is warranted under Diagnostic Code 5003.

The Board has considered whether the Veteran's reports of left knee pain, locking, swelling, and stiffness warrant a higher disability evaluation on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See also DeLuca, 8 Vet. App. at 202.  There is no evidence of functional loss due to flare-ups, which the Veteran denied having.  In addition, at the March 2011 VA examination, pain was not noted on range of motion, and the Veteran did not exhibit any functional loss due to pain on repetitive range of motion testing.  The Board notes that "pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss."  Mitchell, 25 Vet. App. at 33, 43.  Thus, although the Veteran has consistently reported chronic left knee pain, there is no evidence of flare-ups or additional functional loss after repetitive use.  For these reasons, the Board finds that the Veteran's disability picture does not more nearly approximate the criteria for a higher rating under the applicable diagnostic codes for the Veteran's service-connected internal derangement, left knee injury with degenerative changes.  38 C.F.R. §§ 4.7, 4.71a, Diagnostic Codes 5260, 5261.  Accordingly, an evaluation in excess 10 percent for the Veteran's service-connected left knee disability is not warranted based on functional loss.

The Board has also considered whether a higher or separate rating is warranted under any of the other diagnostic codes pertaining to the knee.   

Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability of the knee.  The Veteran described some instability of the knee throughout the period on appeal.  In addition, he was advised to wear a knee brace in March 2012, and in November 2012, he reported wearing a knee brace daily.  VA examination results demonstrated no motion of the medial or lateral collateral ligaments; however, his anterior and posterior cruciate ligaments had 4 millimeters of motion with the knee flexed to 30 degrees and 6 millimeters of motion with the knee flexed to 90 degrees.  The Veteran's anterior and posterior Drawer tests were marginally positive, indicating laxity.  The VA examiner opined that the Veteran did have some instability of the knee, possibly due to a posterior cruciate ligament injury.  September 2011 MRI results showed a subcortical cyst complex at the base of the posterior cruciate ligament and moderate tendinosis of the posterior cruciate ligament.  

Based on these findings, the Board finds that the Veteran is entitled to a separate disability rating of 10 percent for slight instability of the left knee pursuant to Diagnostic Code 5257.  However, the Veteran is not entitled to a higher rating of 20 percent for moderate instability or subluxation.  Throughout the period on appeal, the Veteran reported having only "some" instability of the knee.  In addition, he did not wear a knee brace throughout the entirety of this period; in March 2011, he reported having a knee brace but not using it.  Although he was advised to wear a knee brace at a March 2012 appointment, the treatment notes do not specify whether the brace was necessary due to instability.  On VA examination, the Veteran's medial and lateral collateral ligaments had no motion.  The motion demonstrated by his anterior and posterior cruciate ligaments was minimal, measuring 4 millimeters at 30 degrees of flexion and 6 millimeters at 90 degrees of flexion.  In addition, the examiner did not note any findings of recurrent patellar subluxation/dislocation.  Thus, the Board concludes that the evidence of record does not demonstrate moderate instability of the left knee and a higher rating of 20 percent is not warranted.  

The Board notes that the assignment of separate ratings does not violate the rule against pyramiding in this case as each diagnostic code contemplates distinct and separate symptomatology.  See 38 C.F.R. § 4.14; see also VAOPGCPREC 23-97 and VAOPGCPREC 09-98 (Aug. 14, 1998).

Diagnostic Code 5256 pertains to ankylosis of the knee, which is "[s]tiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint."  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (quoting STEADMAN'S MEDICAL DICTIONARY 87 (25th ed. 1990)).  In this case, there is no lay or medical evidence of ankylosis of the left knee.  Thus, Diagnostic Code 5256 does not apply.

Diagnostic Codes 5258 and 5259 provide a 20 percent rating for dislocated semilunar cartilage with frequent periods of locking, pain, and effusion into the joint; or a 10 percent rating for symptomatic removal of the semilunar cartilage; respectively.  The Veteran's September 2011 MRI reflects an inferior oblique corticomedullary tear of the anterior horn of the medial meniscus.  However, the Veteran is receiving compensation for his symptoms of locking, pain, stiffness, and swelling in the form of compensation for limitation of motion under Diagnostic Codes 5260-5010, as well as subluxation or instability under Diagnostic Code 5257.  A separate rating under Diagnostic Code 5258 would therefore constitute prohibited pyramiding.  See 38 C.F.R. § 4.14 (2015); see also Esteban, 6 Vet App at 259 (pyramiding does not occur if none of the symptoms used for separate ratings overlap).  In addition, there is no indication that the Veteran has had removal of semilunar cartilage from the left knee.  Thus, Diagnostic Code 5259 is not for application.  

Diagnostic Code 5262 compensates for malunion or nonunion of the tibia and fibula.  There is no indication that the Veteran has malunion or nonunion of the tibia and fibula, nor is there any reported history of shin splints, stress fractures, chronic exertional compartment syndrome, or any other tibial or fibular impairment.  Thus, the Veteran does not meet the criteria for a disability rating under Diagnostic Code 5262.  

Finally, Diagnostic Code 5263 pertains to genu recurvatum that is acquired, traumatic, with weakness and insecurity in weight-bearing objectively demonstrated.  The March 2011 VA examination did not indicate the presence of any objective hyperextension, and there is no evidence of record indicating that the Veteran has experienced any hyperextension of the left knee.  Accordingly, Diagnostic Code 5263 is not for application.  

There is no identifiable period that would warrant a rating in excess of 10 percent for either the Veteran's left knee injury with limited and painful motion or the left knee injury with instability.  Therefore, staged ratings are not appropriate in this case.  See Hart.  In light of the above, a preponderance of the evidence is against the claim for a rating in excess of 10 percent for limited and painful motion of the left knee.  The benefit-of-the-doubt rule does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  However, affording the Veteran the benefit of the doubt, the evidence demonstrates that a separate rating under Diagnostic Code 5257 is warranted and appropriate.  
  
Other Considerations

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service, to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected disabilities.  See Thun, 22 Vet. App. at 115. 

The Veteran's left ankle and left knee disabilities are evaluated by rating criteria that contemplate painful motion, limited motion, ankylosis, instability, weakness, and deformity of the respective joints.  In addition, the Veteran does not have symptoms associated with these disabilities that have been unaccounted for by the schedular ratings assigned herein.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010, 5270-5274.

Accordingly, a comparison of the Veteran's symptoms resulting from his service-connected disabilities with the pertinent schedular criteria does not show that his service-connected left ankle and left knee conditions present "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's service-connected disabilities.  Furthermore, marked interference with employment or frequent periods of hospitalization have not been shown.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

These issues have been reviewed with consideration of whether further staged ratings would be warranted.  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disability, the evidence is against the assignment of ratings in excess of those currently assigned for the Veteran's service-connected disability during the rating periods on appeal.  As such, further staged ratings are not for application.  See Hart, 21 Vet. App. at 509.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating for compensation purposes based on individual unemployability (TDIU), either expressly raised by the veteran or reasonably raised by the record, involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not argued, and the record does not otherwise reflect, that he is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  Accordingly, the Board concludes that a claim for a TDIU has not been raised.

In reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against assigning higher disability ratings, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim of entitlement to service connection for a low back injury is reopened.  

Entitlement to an increased rating for service-connected internal derangement of the left ankle with mild degenerative changes, evaluated as 10 percent disabling from September 15, 2010, is denied.  

Entitlement to an initial rating in excess of 10 percent for internal derangement, left knee injury with degenerative changes, from September 15, 2010, to April 9, 2014, is denied.

Entitlement to a separate initial disability rating of 10 percent for instability associated with internal derangement, left knee injury with degenerative changes, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

In disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  

The Veteran has not yet been afforded a VA examination in connection with his claim for entitlement to service connection for a psychiatric disorder, to include anxiety/depression.  VAMC records and private treatment records reflect that the Veteran has a current diagnosis of depression.  In hearing testimony and in lay statements, the Veteran stated that his depression began in active service and has continued since service.  Specifically, the Veteran cited his experience in Bamberg, Germany, as the source of his depression, reporting that he was picked on by a Sargent while stationed there.  The Veteran has endorsed symptoms such as decreased motivation and energy, low self-esteem, dreams about his experiences in the military, night sweats, and acting out during the night.  The Veteran is competent to testify to his experiences and to symptomatology capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In light of the above, the Board finds that a VA examination is required to ascertain whether any diagnosed psychiatric disorder is related to active service.

In addition, the Veteran has stated that he was hospitalized for depression in 1966 while stationed at Fort Belvoir, Virginia, and that he was also treated at Walter Reed Military Hospital.  Thus, on remand, the RO should attempt to obtain these relevant treatment records.  

With regard to the Veteran's claim of entitlement to service connection for a low back disability, the Board finds that a supplemental VA opinion is necessary.  The Veteran was provided a VA spine examination in May 2010.  The examiner diagnosed the Veteran with chronic low back pain and found that it was less likely as not related to his history of a back injury during service, given normal spine examinations and recent exacerbation of low back pain culminating in surgery in 1996.  The evidence considered by the examiner consisted of the Veteran's report that he injured his back in Germany in 1966 while unloading generators and normal physical examinations in the years following the injury, as well as denial by the Veteran of recurrent back pain during service.  However, the Veteran's service treatment records reflect that he complained of and was treated for low back strain in 1966, at the time of his initial injury, and again in 1967 and in 1968.  In addition, the Veteran's VAMC records include results of a September 2011 MRI showing multilevel degenerative disc disease, most pronounced at L4-L5 and L5-S1, with facet arthrosis at L3-L4 through L5-S1.  As the May 2010 examiner did not consider the Veteran's documented recurrent low back pain during service or the Veteran's MRI results, which were not yet of record, the Board finds that a supplemental opinion is required for consideration of these pertinent facts.  See Reonal v Brown, 5 Vet. 458, 461 (1993).  

Finally, the claim for an increased rating for the Veteran's left knee condition following total knee replacement must be remanded for a VA examination.  The Veteran underwent left knee replacement surgery on May 6, 2013.  In January 2015, pursuant to the rating criteria for knee replacement, the RO awarded a 30 percent disability rating from April 9, 2014, the date of a VA healthcare record that noted the Veteran's total left knee replacement.  38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under Diagnostic Code 5055, a 30 percent rating is the minimum rating allowed for a knee disability following a knee replacement; however, higher ratings are available.  Where there is evidence of a material change in the Veteran's condition since the time of his last VA examination, the prior VA examination report may be inadequate for rating purposes, thus requiring a new VA examination.  38 C.F.R. § 3.327(a); see Snuffer v. Gober, 10 Vet. App. 400, 402-03 (1997).  In this case, the Veteran has not been provided a VA examination since March 2011, prior to his total left knee replacement.  Accordingly, this matter must be remanded for a VA examination to help ascertain the current severity of left knee symptoms and functional impairment for the portion of the rating period from April 9, 2014.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records from the VA medical centers in Fresno, California, and from any associated outpatient clinics, and associate them with the claims file.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Contact the appropriate records custodian(s) and request the Veteran's service treatment records from Fort Belvoir, Virginia, and Walter Reed Military Hospital, for psychiatric treatment received in 1966.  All attempts to obtain these records must be documented in the claims file.  In accordance with 38 C.F.R. § 3.159(e), the Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of any diagnosed psychiatric disorder.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The complete record, to include a copy of this remand and the claims folder, must be made available to and reviewed by the examiner in conjunction with the examination. 

The examiner should provide an opinion as to: 

(a)  Does the Veteran have a diagnosis of depression/anxiety or any other psychiatric disorder? 

(b)  If so, provide an opinion as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that any psychiatric disorder demonstrated proximate to or during the pendency of this claim, even if currently resolved, had its onset in active service or is otherwise causally or etiologically related to the Veteran's active service. 

In providing the above opinion regarding whether any psychiatric disorder is related to active service, address the Veteran's assertion that his psychiatric problems are related to how he was treated while stationed in Bamberg, Germany. 

Provide a complete rationale for any opinion provided.

4.  Schedule the Veteran for a VA spine examination to determine the probable nature and etiology of any lumbar spine disability.  The claims file and a copy of this remand must be reviewed by the examiner. 

The examiner is asked to opine as to whether it is at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's low back disability, diagnosed as multilevel degenerative disc disease, most pronounced at L4-L5 and L5-S1, with facet arthrosis at L3-L4 through L5-S1, began in service, was caused by service, or is otherwise related to service, to include his reports of in-service injuries. 

In rendering the requested opinion, the examiner should specifically address the Veteran's back injury in 1966, as well as his treatment for low back pain in 1967 and 1968, as reflected in his service treatment records, and the lay statements offered by the Veteran regarding his post-service symptomatology. 

5.  Schedule the Veteran for a VA examination to ascertain the current nature and severity of his service-connected left knee condition following total knee replacement.  The examiner should report all manifestations related to this service-connected disability.  The record and a copy of this remand must be made available to and reviewed by the examiner.  The examiner should report all clinical manifestations in detail. 

The examiner should report the left knee range-of-motion in degrees, and specifically identify the degree at which pain first appears on flexion and extension of the left knee.  The examiner should discuss the presence or absence of any weakened movement, excess fatigability with use, incoordination, painful motion, and pain with repetitive use, and provide an opinion as to how these factors result in any additional limitation of left knee function.  The examiner should discuss whether pain significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  This determination should, if feasible, be reported in terms of the degree of additional range-of-motion loss.

The examiner should specifically determine whether the Veteran has recurrent subluxation or lateral instability of the left knee and, if so, must report its severity.  The examiner should also determine whether the Veteran has ankylosis of the left knee and, if so, must report its severity.  The examiner should further indicate whether the Veteran has symptomatic removal of the semilunar cartilage and, if so, identify the related symptoms.

Any opinion stated should be accompanied by a complete rationale, citing pertinent evidence as appropriate.

6.  After completing the above development, and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


